Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/01/2021 is acknowledged.  Applicant further elects with traverse the Species A, Figs. 1A-1L, 2A-3D, 6A-6H, and 7, and indicates claims 1-3, and 5-20 read on the elected species.  However, claims 16-20 have been withdrawn since these claims are directed to Group II.  The traversal is on the ground(s) that there has been no prima facie showing of an undue search burden because no classification, separate status in the art, or differing fields of search  have been established and requests reconsideration of this election requirement in the remarks are noted.  They are not found persuasive because the different features of the species would require the use of different search queries and also there is no requirement from the Examiner to show different fields of search in the Species Restriction Requirement.
Claims 4, and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/123,765. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, the phrase “the first cover is exchangeable with the second cover for visual verification of a condition of the medical device” is vague and indefinite because there are insufficient structures in the claim to indicate the different between the first cover and the second cover to support “for visual verification of a condition of the medical device” as claimed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by The DE 10 2017 008 894 to Wassenburg (hereinafter Wassenburg; see Patent Translate Powered by EPO and Google attached).  
As to claim 1, Wassenburg discloses a system for containing and transporting a medical device, the system comprising a container (1) including a bottom face (3), and surrounding side faces (5) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, at least a portion of one or more of the side faces having an indentation (19, 20) extending along a length of the respective side face, and a liner (22) removably enclosable about the container.  The liner being extendable over the side faces to line the inner portion of the container (Fig. 3) to an outer surface of the bottom face of the container such that the liner is conformable to a profile of the container.  The indentation on the 
As to claim 3, Wassenburg further discloses a lid/cover (40) removably attachable to the open second end of the container and the lid/cover being extendable over the side faces to enclose the inner portion of the container.
As to claim 7, to the extent that the Examiner can determine the scope of the claim, during the manufacture of the system of Wassenburg, there are many containers (1) and many lids/covers (40) are producing and one lid/first cover can be exchangeable with another lid/second cover.
As to claim 8, Wassenburg further discloses another portion of a different side face from the one or more of the side faces (a different side face from the one or more of the side faces) comprises an indentation (19, 20) extending along a length of the respective another portion side face which is considered equivalent to a second transportation device as claimed.
As to claim 9, Wassenburg further discloses the liner is removably enclosable about the container by a securement (11, 17, 26, 28, 34).
As to claim 10, Wassenburg discloses a container (1) for containing and transporting a medical device, the container comprising a bottom face (3), and surrounding side faces (5) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, and at least a portion of one or more of the side faces having an indentation (19, 20) extending along a length of the respective side face.  The indentation on the at least a portion of the one or more side faces is formed into the inner portion such that the container is compatibly receivable in a first transportation device in a first orientation.
As to claim 11, Wassenburg further discloses a protrusion (20) extending from at least a portion of one or more of the side faces as claimed.

As to claim 14, see claim 8 above.

Claim(s) 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (2006/0273084; hereinafter Baker).  Baker discloses a container (20; 21; Figs. 1A, 1B) for containing and transporting a medical device, the container comprising a bottom face, and surrounding side faces (35; 37) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, and at least a portion of one or more of the side faces having an indentation (28, 29) extending along a length of the respective side face.  The indentation on the at least a portion of the one or more side faces is formed into the inner portion such that the container is compatibly receivable in a first transportation device in a first orientation.
As to claim 11, Baker further discloses a protrusion (28; see Figs. 1A; 1B) as claimed.
As to claim 12 and 14, Baker further discloses a second indentation (28, 29; on the opposite side wall).  The second indentation is considered equivalent to a second transportation device as claimed and the second transportation device is different from the first transportation device.
As to claim 15, Baker further discloses a lid (22-25) as claimed.

Claim(s) 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dane et al. (2006/0191943; hereinafter Dane).  Dane discloses a container (12; top container .
As to claim 11, Dane further discloses a protrusion (see Fig. 3 shows the protrusion defined by the indentation) as claimed.
As to claim 12 and 14, Dane further discloses a second indentation (32; on the opposite side wall).  The second indentation is considered equivalent to a second transportation device as claimed and the second transportation device is different from the first transportation device.
As to claim 15, Dane further discloses a lid (18) as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wassenburg in view of Dane et al. (2006/0191943; hereinafter Dane) and/or Meissen (2005/0109775).  Wassenburg discloses the system as above having most of the limitations of the claims except for the bottom face of the container includes a contour such that the container is compatibly receivable in the first transportation device in a second orientation different from the first orientation.  Dane discloses a container (12; top container as shown in Fig. 1) for containing and transporting a medical device, the container comprising a bottom face, and surrounding side faces defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, and at least a portion of one or more of the side faces having an indentation (32; Fig. 3) extending along a length of the respective side face.  The indentation on the at least a portion of the one or more side faces is formed into the inner portion such that the container is compatibly receivable in a first transportation device in a first orientation.  Dane further discloses the bottom face of the container includes a contour (42; Fig. 3) such that the container is compatibly receivable in the first transportation device in a second orientation different from the first orientation.  Meissen shows a container (60, 62; Figs. 4 & 6) comprising a bottom face (66), and surrounding side faces (70) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining articles, and at least a portion of one or more of the side faces having an indentation (the side wall 70 includes an indentation; Fig. 4) extending along a length of the respective side face.  The indentation on the at least a portion of the one or more side faces is formed into the inner portion such that the container is compatibly receivable in a first transportation device in a first orientation.  Meissen further discloses the bottom face of the container includes a contour (a recess disposed between the two base 68; Fig. 4) such that the .
As to claim 5, Dane further discloses a contour (40) of the lid is formed to mate with a bottom face contour (42) of the container as claimed.
As to claim 6, Meissen further discloses the lid includes at least one tab/handle (76).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736